Fitzsimons, J.
The quantity of envelopes and circulars ordered from plaintiffs by defendant, and the prices therefor, as the evidénce shows, was in dispute. The plaintiffs’ and defendant’s statements concerning that phase of this litigation were correctly submitted to the jury. They decided in plaintiffs’ favor, and there is ample evidence justifying their finding.
The question at folio 100 was, perhaps, wrong in form, but the answer shows what the receipt in full was for, and plaintiff had a perfect right to explain the meaning of the receipt referred to ; ■ such a receipt may always be explained.
*109The letter referred to in appellant’s second point was rightfully excluded. Defendant had no right to create evidence in its favor in that way; again, the court was justified in refusing to permit the defendant to introduce in evidence other work done by plaintiffs for it. The question was, did he perform his contract in this instance ?
The receipts, because they read “ in full payment,” etc., for that reason cannot be said to be an accord and satisfaction of plaintiffs’ claim. They can be explained, as before stated. There was a sufficient offer of delivery of the goods in question, and also a sufficient demand, as the evidence shows. As to the preponderance of testimony, I think the jury was right in determining that it was in plaintiffs’ favor. The whole appeal record shows that the judgment was a fair one, and it is affirmed, with costs.
Ehrlich, Ch. J., and Conlan, J., concur.
Judgment affirmed, with costs.